Citation Nr: 1242762	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-31 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right hand disability, to include a skin rash and lesion.

2.  Entitlement to a rating greater than 10 percent for a scar of the right lower lip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from May 1980 to February 1983.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently returned to the RO in New York, New York.  


REMAND

In connection with his claims on appeal, the Veteran requested a hearing before the Board at the New York RO on his August 2009 substantive appeal.  The Veteran was scheduled for a hearing in August 2011, but he failed to appear for the hearing.  

Previously, in October 2010, the Veteran contacted the VA about an unrelated matter.  Within the correspondence the Veteran's return handwritten address is different than the address of record.  Therefore, the Board has concluded that the Veteran was not properly notified of the Board hearing and that the hearing should be rescheduled.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center in Washington, D.C. for the following action:

The Veteran should be scheduled for a Board hearing  at the RO in accordance with the docket number of his appeal.  The letter informing him of the hearing should be sent to his current address.

							(CONTINUED ON NEXT PAGE)



No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

